DETAILED ACTION
This Office Action is in response to the amendment filed 5/6/22.  Claims 1, 4 and 13 have been amended, and claim 3 has been cancelled.  Claims 1, 2, 4-13, 16, 17, 20, 26-28 and 31 are pending in the instant invention.
Applicant’s addition of the limitations of claim 3 to claim 1 render’s claim 1 and its dependent claims 2, 4-13 and 16 are allowable.  Therefore, the 103 rejection of claims 1-2, 5-12 and 16 are hereby withdrawn.  Claims 17, 20, 26-28 and 31 were previously indicated allowable.
Applicant’s application is in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-13, 16, 17, 20, 26-28 and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject
matter: The closest prior art is that of McKnight et al. McKnight et al., however, fails to teach or fairly suggest to one alone or in combination, “each of the inner layer, first outer layer, and second outer layer is sufficiently elastic in a radial direction to permit a diameter of the wound dressing to stretch to at least 150% of its diameter in an unstretched state”, in combination with the other recited elements of claim 1.  Claims 2, 4-13 and 16 are allowable by virtue of their dependence of allowable claim 1. 

McKnight et al., also fails to teach or fairly suggest to one alone or in combination “wherein each of the inner layer and the at least one outer layer is sufficiently elastic in a radial direction to permit a diameter of the wound dressing to stretch to at least 150%
of its diameter in an unstretched state” in combination with the other recited elements of claim 17.  Also, claims 20, 26-28 and 31 are allowable by virtue of their dependence of allowable claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2008/0033329 and 2015/0157524 disclose materials having 150% stretch, and U.S. Patent No. 5,437,621 discloses a dressing comprising a waterproof outer layer, and absorbent middle layer and a permeable inner layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786